OPINION — AG — ** TORT — LIABILITY — COUNTY OFFICERS ** (1) WHETHER A COUNTY MAY PAY A CIVIL RIGHTS JUDGMENT RENDERED AGAINST ITS COUNTY SHERIFF OR HIS DEPUTY DEPENDS, UNDER 51 O.S. 162 [51-162](A), UPON WHETHER THE EMPLOYEE WAS ACTING " WITHIN THE SCOPE OF EMPLOYMENT " AT THE TIME OF THE CIVIL RIGHTS VIOLATION(S) GIVING RISE TO THE JUDGMENT. THIS DETERMINATION CANNOT BE MADE BY THE ATTORNEY GENERAL IN AN OPINION, BUT MUST BE MADE BY THE COUNTY GOVERNING BODY UPON THE FACTS OF EACH CASE. (2) A COUNTY 'MUST' PROVIDE A LEGAL DEFENSE TO A COUNTY SHERIFF OR HIS DEPUTY IF SUCH DEFENDANT IS ' ALLEGED ' TO HAVE VIOLATED ANOTHER PERSON'S CIVIL RIGHTS WHILE THE SHERIFF OR DEPUTY WAS ACTING WITHIN THE SCOPE OF HIS EMPLOYMENT, WHICH ANSWER NECESSARILY DEPENDS UPON THE ALLEGATIONS OF EACH CASE. (3) A COUNTY MAY `NOT', IN ANY EVENT, PROVIDE A LEGAL DEFENSE OR PAY A JUDGMENT IF THE OCCURRENCE IS COVERED BY AN APPLICABLE POLICY OF INSURANCE, NOR MAY PAY ANY PUNITIVE OR EXEMPLARY DAMAGES THAT ARE A PART OF A CIVIL RIGHTS JUDGMENT. (TORTS, POLITICAL SUBDIVISION TORT CLAIMS ACT COUNTIES, FINES, EMPLOYEES, ATTORNEY FEES, REPRESENT, COURT ACTION, SURETY, BOND) CITE: 51 O.S. 162 [51-162], 51 O.S. 162 [51-162](A), 18 U.S.C.A. 241, 18 U.S.C.A. 242,42 U.S.C.A. 1983 (GARY W. GARDENHIRE)